Case 3:17-cv-00007-GTS-ML Document 107-1 Filed 06/24/19 Page 1 of 7

 

FORM CSR-LASER REPORTERS PAPER & MFG.GO. 800-626-6013

 

STATE OF NEW YORK
COUNTY OF BROOME

In the Matter of a hearing”
held pursuant to
Education Law Section 3214 (3) (c)
for VINCENT "Ss"
'a student of the

Vestal Central School District

.A hearing held at 201 Main Street, Vestal,
New York, Vestal Central School District
administrative offices, on the 31st day of January

2017, commencing at 9:00 a.m.

BEFORE: MICHAEL SHERWOOD
Hearing Officer

REPORTED BY: CARLEEN J. TAYLOR
Court Reporter

APPEARANCE S:

Counsel for the HOGAN, SARZYNSKE, LYNCH,
School District: DEWIND & GREGORY
520 Columbia Drive
Johnson City, NY 13790
BY: WENDY K. DEWIND, ESQ,

For the student: ROBERT "st - Father
BRITTANY "S" - Sister

CARLEEN J. FAYLOR
3408 Brentwood Place
Vestal, New York 13850
{607}729-6660

 

 
FORM CSR-LASER REPORTERS PAPER. & MFG,GO, 800-626-6313

 

Case 3:17-cv-00007-GTS-ML Document 107-1 Filed 06/24/19 Page 2 of 7

 

28
~COLLOQOUY —
1 with their case.
2 HEARING OFFICER; Sounds like
3 that.
4 MS. DEWIND: Yes, I would.
5 | HEARING OFFICER: You are still
6 under oath, Ms, Caddick.
7 EXAMINATION BY MS. DEWIND:

8 —  Q, Io am going to show you what I had marked as
9 district exhibit ten. Can you describe that for me?
10 A. Yeah. This is the student attendance record

11 2 ee.

i2 Q. Could you describe for everybody present how
13 to read that record?

14 A. Yeah. The record states the date and the

i5 period and then the absence code. So say the first

16 one here would be 9/9/2016 is the date. The period

17 would be Say second period and the code is "U",

18 unexcused absence. If they come in later, then there
19 is the arrival time. If they leave in the middle of
20 the day, it would say what time they leave.

21 QO. And does the school district keep attendance
22 records on all of its students?

23 A. Yes.

24 Q. Is it part of the ordinary course of school
25 business to keep attendance records on students?

 

 

 
FORM CSR. LASER REPOATERS PAPER 2 MPG, CO, 400-626-6319

Case 3:17-cv-00007-GTS-ML Document 107-1 Filed 06/24/19 Page 3 of 7

196
11
12
13
i4
15
16
17
18
19
20
21
22

23

24°

25

 

 

DEBORAH "C"™ = Direct °

A, Yes, on all students.

Q. As assistAént principal, do you have access
to these attendance records?

A. Yes. They're online and it's called E
school. |

Q. Was this particular record kept in the
ordinary course of school business?

A, Yes,

Q. Can you take a look for me on November 22nd,

tell me what, if anything, it indicates regarding
Brynn Harsh's attendance in math class?
A, She has math class fourth period and it's
Listed 11/22/2016 period four is an unexcused absence.
MS. DEWIND: fF would like to offer
exhibit ten at this point in time,
HEARING OFFICER: Any objection to
item ten becoming part of the record?
BRITTANY: No,
HEARING OFFICER: We will receive
ten. Thank you.
Q. Ms, Caddick, do you have personal knowledge
of Miss H@™igg and her career at Vestal High School?
A. I do. |
Q. Could you tell me are you aware of whether

she was subject to a Superintendent's hearing?

 

 
ne

FORM CSR-LASER REPOATERS PAPER & MFG.CO. 900-626-8313

Case 3:17-cv-00007-GTS-ML Document 107-1 Filed 06/24/19 Page 4 of 7

10

11

12
13
14
15
16
17
18
19
20
24
22
23
24

25

 

 

DEBORAH "C™ = Direct *°
A. Yes, she was.
Q. Could you tell us about that?
A. Tt's on her anecdotal record if I can look
at that.
MS. DEWIND: Why don't we have

that marked —--
(WHEREUPON, exhibit eleven

was marked for identification. }

QO. So I will show you what's been marked
exhibit eleven. Can you identify that for me?
A, Yes. This is a copy of Brynn Harsh of her

anecdotal record.

QO. And you keep anecdotal records on all
students?

A, We do.

Q. And you have access to those as assistant
principal?

A, Yes, I do.

Q. And it's part of the school's business to
keep anecdotal disciplinary records?

A. Yes,

Q. And this particular record was prepared in
the ordinary course of school business?

A. Yes, |

Q, I think you indicated that the

 

 
“ey,

peat

FORM CSR-LASER REPORTERS PAPER & MFG.CO. 800-626-6318

Case 3:17-cv-00007-GTS-ML Document 107-1 Filed 06/24/19 Page 5 of 7

10
11
L2
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

~COLLOOUY-

50

to the testimony offered by Brynn Harsh
today, there is a question as far as
whether Miss Harsh was ever even in the
class on the day in question but even
if she was in the class, I find she was
listening to music, was at some
distance from the teacher and not in a
position to testify credibly with
respect to the teacher's alleged use of
the word nigger. So those are the
findings of the Superintendent's
hearing officer.

With that in mind, I believe we
can potentially proceed to the second
phase of the hearing today. I don't
know whether you're ready to present
some information on that --

MS. DEWIND: I am ready to present
information. I would like to recall
Ms. Caddick.

HBARING OFFICER: Okay.

EXAMINATION BY MS. DEWIND:

Q. You're still under oath,
A. Yes,
Q. Ms, Caddick, I am going to show you what we

 

 
FORM CSR-LASER REPORTERS PAPER & MFG.GO. 800-826-8073

Case 3:17-cv-00007-GTS-ML Document 107-1 Filed 06/24/19 Page 6 of 7

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

51
DEBORAH "C™ - Direct

I have had marked district's exhibit eight and ask you

Lf you can identify that document for me?

A. Yes. This is a copy of Vincent Spero's
discipline record -- his anecdotal record.
Q. And once again, you keep anecdotal records

on all students?
A, Yes,
Qo And in particular, you as assistant

principal have access to this record?

A. I do.

Q. Was a copy of this record sent home to the
student?

A. I believe so,

0. How was that done?

A. It goes home along with the notice of
hearing charges.

Q. Was this particular record kept in the
ordinary course of school business?

A. Yes.

MS. DEWIND: I am going to offer
exhibit eight at this point in time, TI
think I gave you guys a copy but I may
have an extra one.

BRITTANY: You did.

HEARING OFFICER: Any objection to

 

 
ttn,

FORM CSR-LASER FAEPORTERS PAPER S MFG.CO, 600-626-6313

Case 3:17-cv-00007-GTS-ML Document 107-1 Filed 06/24/19 Page 7 of 7

10

11

12

13

14

15

16

17

18

13

20

21

22

23

24

25

 

 

52
DEBORAH "C" - Direct

exhibit eight with the understanding
that Ms. Caddick can be cross examined
on the episodes outlined in the hearing
~- in the notice -- and also the family
could present information that might
tend to contradict certain of the items
in the record, With those
understandings, any problem with
exhibit eight?

BRIPTANY: (Indicating)

HEARING OFFICER: We will receive

exhibit eight with that understanding.

om When did Vincent first begin in the high
school?

A. He began in his ninth grade year.

QO. Was that the first year you became familiar

with him?

A. Yes.

Q. How would you describe Vincent's career at
the high school?

A, Well, if you look at his anecdotal record,
it's seven pages long. So that's pretty Lengthy as
far as an anecdotal record goes. Vincent doesn't seem

to want to follow the rules or take ~- accept

| responsibility for his behaviors. That's a pattern if

 

 
